Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/455,027 filed June 27, 2019.
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated November 5, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 6-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri et al. (US Publication 2009/0043840 A1) in further view of Sadhvani et al. (US Publication 2014/0282285 A1) and Chen et al. (US Publication 2019/0121633 A1). 
Regarding claim 1, Cherukuri teaches a method for providing cross-application adaptive services, comprising: 
receiving, by a computing system from a first client device, … user access … (In operation 802, an application (e.g., the application(s) 108 of FIG. 1) installed on a server (e.g., the server 106 of FIG. 1) may be accessed (e.g., using the client devices like rich client device 100, thin client device 102, etc.))([0072]); 
retrieving, by the computing system … a system configuration corresponding to the user access … (The virtual desktop module 112 of the server 106 may recreate a look and feel of a desktop preference of the user 122 after the central policy management module 126 authenticates the client device ... The desktop preference may be captured and stored to a user specific area of the server 106)([0044] and [0044]; based on user authentication a user’s preferred look is recreated, in order to recreate a look a configuration (i.e. user’s preference) must be retrieved from a server); 
…, by the computing system, a hosted application according to the retrieved system configuration (desktop preference may include ... a configuration of applications associated with the user ... a usability preference associated with the user ... In operation 814, a look and feel of a desktop preference ...  of the user 122 may be recreated through a virtual desktop module (e.g., the virtual desktop module 112 of FIG. 1) of the server 106)([0014] and [0074]; applications look and feel are recreated according to user’s preference); and 
providing, by the computing system to the first client device for rendering by an application of the first client device, the configured hosted application (In operation 910, the look and feel of the desktop preference of the user 122 may be presented through the rich client device 100)([0079]).
(The process 700 begins at step 710, where a server (e.g., server 120) receives, from a client computing device (e.g., client computing device 110), an indication of a vision ability of a user of the client computing device)([0052]) and retrieving a configuration corresponding to the user access requirement from a requirement-adaptive service database (In step 720, the server provides, to the client computing device, a user interface setting for the client computing device mapped, in a data storage device (e.g., data repository 130), to the vision ability of the user)([0053]). The examiner notes Cherukuri and Sadhvani teach a method for adjusting a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving and retrieving of Cherukuri to include the receiving and retrieving of Sadhvani such that the method receives user access requirement and retrieves a corresponding configuration from a requirement-adaptive service database. One would be motivated to make such a combination to provide the advantage of factoring in user accessibility in generating the look and the feel of applications. 
The combination of Cherukuri-Sadhvani fails to explicitly teach configuring a host application based on user access configuration. However, configuring a host application based on user access configuration is taught by Chen (FIG. 7 illustrates a flow diagram of an example, non-limiting, computer-implemented method 700 that can transform an application into a disability accessible application ... At 704 of the computer-implemented method 700, the system can determine accessibility related information ... at 706 of the computer-implemented method 700, the system can transform the defined application into a modified application based on the monitoring (e.g., via the adjustment component 106))([0076], [0078], and [0079]). The examiner notes Cherukuri, Sadhvani, and Chen teach a method .
	Regarding claim 2, Cherukuri-Sadhvani-Chen teach the method of claim 1, wherein receiving the identification of the user access requirement further comprises: 
establishing a connection, by the computing system, with a second client device associated with the user (Cherukuri - The application(s) 108 (e.g., web application) may be the particular class of computer software that may be processed (e.g., accessed, downloaded, executed, etc.) by the user 122 through the client device (e.g., the rich client device 100, the thin client device 102, etc.))([0035]; a plurality of user devices maybe connected); and 
retrieving, by the computing system from the second client device associated with the user, an adaptive configuration set by the user corresponding to the user access requirement (Sadhvani - The server 120 … communicates the appropriate user interface settings to the client computing device 110. The client computing device 110 updates the user interface of the client computing device 110 based on the appropriate user interface settings)([0027]; upon connection a configuration is provided to the device (i.e. another user device) and the user can provide an update which is retrieved by the server).
Regarding claim 3, Cherukuri-Sadhvani-Chen teach the method of claim 1, wherein receiving the identification of the user access requirement further comprises determining an identity of the user and retrieving, from an identity storage device, an identification of the user access requirement corresponding to the identity of the user (Sadhvani - determination of the identity of the user (e.g., by having the user identify his/her account and enter a pin or password), the client computing device 110 can access the user's medical records to determine the user's eyeglasses prescription)([0032]).
Regarding claim 6, Cherukuri-Sadhvani-Chen teach the method of claim 1, wherein the application of the first client device is a remote desktop application (Cherukuri - FIG. 3 is a system view of an operating system of the client device, according to one embodiment. Particularly, FIG. 3 illustrates ... a virtualized desktop 306)([0055]).
Regarding claim 7, Cherukuri-Sadhvani-Chen teach the method of claim 6, wherein configuring the hosted application further comprises configuring an operating system of a remote desktop according to the retrieved system configuration (Cherukuri - The virtual desktop module 112 of the server 106 may generate (e.g., recreate) a look and feel (e.g., customization) of a desktop based on the preference of the user 122)([0036]; the look and feel of a desktop includes configuration of an operating system (e.g. color scheme)).
Regarding claim 8, Cherukuri-Sadhvani-Chen teach the method of claim 1, wherein the application of the first client device is a web browser and the hosted application comprises a web application executed by an application server (Cherukuri - The user 122 (e.g., a consumer, a patron, etc.) may be a person who may use the client devices ...  to access the applications (e.g., web applications, etc.) through an application interface (e.g., browser, etc.))([0037]).
Regarding claim 10, Cherukuri-Sadhvani-Chen teach the method of claim 1, further comprising: 
receiving, by the computing system from the first client device, a request to access a second hosted application (Cherukuri - may be a person who may use the client devices (e.g., computer, laptop, mobile device, etc.) to access the applications (e.g., web applications, etc.))([0037]; a user can access a plurality of applications); 
(Chen - the adjustment component 106 can generate the one or more modified applications 116)([0038]); and 
providing, by the computing system to the first client device for rendering by the application of the first client device, the configured second hosted application (Cherukuri - In operation 910, the look and feel of the desktop preference of the user 122 may be presented through the rich client device 100)([0079]); 
wherein the hosted application and second hosted application are different types of applications (Cherukuri - may be a person who may use the client devices … to access the applications (e.g., web applications, etc.) … FIG. 4 is a table view illustrating the applications 108)([0037] and [0058]; Figure 4 - a plurality of applications including different applications (e.g. compression software, media player, etc.) are shown).
Regarding system claims 11-13, 16-18, and 20, the claims generally correspond to method claims 1-3, 6-8, and 10, respectively, and recite similar features in system form; therefore, the claims are rejected under similar rational. 

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri, Sadhvani, Chen, and in further view of Heintzman et al. (US Publication 2005/0128192 A1).
Regarding claim 4, Cherukuri-Sadhvani-Chen teach the method as applied above, Cherukuri-Sadhvani-Chen differs from the claim in that Cherukuri-Sadhvani-Chen fails to teach the client device lacks system configuration corresponding to the user access requirement (i.e. has a different capability). However, client devices with different capabilities is taught by Heintzman (Each of the devices 110(1-4) includes a display device 115(1-4) that is capable of displaying information visually ... devices 115(1-4) may be capable of presenting visual information in black and white and/or a predetermined number of colors ... the size, display or glass reflectivity, and/or resolution of the display devices 115(1-4) may vary ... the desktop computer 110(3) may be substantially larger and have substantially more pixels than the display devices 115(1), 115(4) … personal data assistant 110(1) and the cellular telephone 110(4) ... computer 110(3) may be capable of displaying larger images at higher resolution)([0020] and [0021]; a small screen client device (e.g. cell phone) has different capabilities than a large screen device (e.g. desktop) and would lack the ability to display large images at high resolution). The examiner notes Cherukuri, Sadhvani, Chen, and Heintzman teach a method for adjusting a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the client device of Cherukuri-Sadhvani-Chen to include the devices of Heintzman such that the method includes devices which lack a system configuration corresponding to the user access requirement. One would be motivated to make such a combination to provide the advantage of communicating to client devices with varying system configurations. 
Regarding claim 5, Cherukuri-Sadhvani-Chen-Heintzman teach the method of claim 4, wherein the first client device has a second system configuration incompatible with the user access requirement (Heintzman - computer 110(3) may be capable of displaying larger images at higher resolution)([0020] and [0021]; a small screen client device (e.g. cell phone) is incompatible with large images at higher resolution).
Regarding system claims 14-15, the claims generally correspond to method claims 4-5, respectively, and recite similar features in system form; therefore, the claims are rejected under similar rational. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri, Sadhvani, Chen, and in further view of Shambroom (US Publication 2001/0034841 A1).
Regarding claim 9, Cherukuri-Sadhvani-Chen teach the method as applied above, wherein system configuration is retrieved (Sadhvani - In step 720, the server provides, to the client computing device, a user interface setting for the client computing device mapped, in a data storage device (e.g., data repository 130), to the vision ability of the user)([0053]). Cherukuri-Sadhvani-Chen differs from the claim in that Cherukuri-Sadhvani-Chen fails to teach transmitting a command to the client device to instantiate a secure virtual browser to communicate (e.g. transmit and receive data). However, transmitting a command to the client device to instantiate a secure virtual browser to communicate is taught by Shambroom (an SSL transaction is employed in the system of FIG. 2, web server 305 may send web browser 205, as indicated by arrow 208, a certificate that includes network server 300's public key and an identifier indicating a cryptographic algorithm supported by network server. To properly establish the connection, network server 300 and client 200 perform a handshake process indicated at arrow 210 that, if successfully completed, provides both client 200 and network server 300 with a session key known only to network server 300 and client 200)([0052] and [0053]). The examiner notes Cherukuri, Sadhvani, Chen, and Shambroom teach a method transmitting information between devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the providing of Cherukuri-Sadhvani-Chen to include the transmitting of Shambroom such that the method transmits information in to initiate a secure browser communication. One would be motivated to make such a combination to provide the advantage securing communication between devices.  
Regarding system claim 19, the claim generally correspond to method claim 9, and recite similar features in system form; therefore, the claim is rejected under similar rational.



Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for providing personalized interface across various applications and devices.
20030046401A1
20030195950A1
20070282912A1
20080079750A1
20110082938A1
20110153781A1
20120297041A1
20150212680A1
20150319252A1
20160147544A1
20170269916A1
7325014B1
7554522B2
9207703B1
10490099B2
JP2006178966A
Method and Apparatus for Profile Sensitive Mobile Device Behavior for Visually Impaired Users
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145